
	
		One Hundred Tenth Congress of the United States of
		  America
		2d SessionBegun and held at the City of Washington on Thursday, the third
		day of January, two thousand and eight
		S. 2982
		IN THE SENATE OF THE UNITED
		  STATES
		AN ACT
		To amend the Runaway and Homeless Youth Act
		  to authorize appropriations, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Reconnecting Homeless Youth Act of
			 2008.
		2.FindingsSection 302 of the Runaway and Homeless
			 Youth Act (42 U.S.C. 5701) is amended—
			(1)by redesignating paragraphs (3), (4), and
			 (5) as paragraphs (4), (5), and (6), respectively; and
			(2)by inserting after paragraph (2) the
			 following:
				
					(3)services to such young people should be
				developed and provided using a positive youth development approach that ensures
				a young person a sense of—
						(A)safety and structure;
						(B)belonging and membership;
						(C)self-worth and social contribution;
						(D)independence and control over one's life;
				and
						(E)closeness in interpersonal
				relationships.
						.
			3.Basic center program
			(a)Services providedSection 311 of the Runaway and Homeless
			 Youth Act (42 U.S.C. 5711) is amended—
				(1)in subsection (a)(2)(B), by striking clause
			 (i) and inserting the following:
					
						(i)safe and appropriate shelter provided for
				not to exceed 21 days; and
						;
				and
				(2)in subsection (b)(2)—
					(A)by striking (2) The and
			 inserting (2)(A) Except as provided in subparagraph (B),
			 the;
					(B)by striking $100,000 and
			 inserting $200,000;
					(C)by striking $45,000 and
			 inserting $70,000; and
					(D)by adding at the end the following:
						
							(B)For fiscal years 2009 and 2010, the amount
				allotted under paragraph (1) with respect to a State for a fiscal year shall be
				not less than the amount allotted under paragraph (1) with respect to such
				State for fiscal year 2008.
							(C)Whenever the Secretary determines that any
				part of the amount allotted under paragraph (1) to a State for a fiscal year
				will not be obligated before the end of the fiscal year, the Secretary shall
				reallot such part to the remaining States for obligation for the fiscal
				year.
							.
					(b)EligibilitySection 312(b) of the Runaway and Homeless
			 Youth Act (42 U.S.C. 5712(b)) is amended—
				(1)in paragraph (11), by striking
			 and at the end;
				(2)in paragraph (12), by striking the period
			 and inserting ; and; and
				(3)by adding at the end the following:
					
						(13)shall develop an adequate emergency
				preparedness and management
				plan.
						.
				4.Transitional living grant program
			(a)EligibilitySection 322(a) of the Runaway and Homeless
			 Youth Act (42 U.S.C. 5714–2(a)) is amended—
				(1)in paragraph (1)—
					(A)by striking directly or
			 indirectly and inserting by grant, agreement, or
			 contract; and
					(B)by striking services the
			 first place it appears and inserting provide, by grant, agreement, or
			 contract, services,;
					(2)in paragraph (2), by striking a
			 continuous period not to exceed 540 days, except that and all that
			 follows and inserting the following: a continuous period not to exceed
			 540 days, or in exceptional circumstances 635 days, except that a youth in a
			 program under this part who has not reached 18 years of age on the last day of
			 the 635-day period may, in exceptional circumstances and if otherwise qualified
			 for the program, remain in the program until the youth's 18th
			 birthday;;
				(3)in paragraph (14), by striking
			 and at the end;
				(4)in paragraph (15), by striking the period
			 and inserting ; and; and
				(5)by adding at the end the following:
					
						(16)to develop an adequate emergency
				preparedness and management
				plan.
						.
				(b)DefinitionsSection 322(c) of the Runaway and Homeless
			 Youth Act (42 U.S.C. 5714–2(c)) is amended by—
				(1)striking part, the term and
			 inserting the
			 following:
					
						part—(1)the
				term
						; 
				(2)striking the period and inserting ;
			 and; and
				(3)adding at the end thereof the
			 following:
					
						(2)the term ‘exceptional circumstances’ means
				circumstances in which a youth would benefit to an unusual extent from
				additional time in the
				program.
						.
				5.Grants for research evaluation,
			 demonstration, and service projectsSection 343 of the Runaway and Homeless
			 Youth Act (42 U.S.C. 5714–23) is amended—
			(1)in subsection (b)—
				(A)in the matter preceding paragraph (1), by
			 striking special consideration and inserting
			 priority;
				(B)in paragraph (8)—
					(i)by striking to health and
			 inserting to quality health;
					(ii)by striking mental health
			 care and inserting behavioral health care; and
					(iii)by striking and at the
			 end;
					(C)in paragraph (9), by striking the period at
			 the end and inserting , including access to educational and workforce
			 programs to achieve outcomes such as decreasing secondary school dropout rates,
			 increasing rates of attaining a secondary school diploma or its recognized
			 equivalent, or increasing placement and retention in postsecondary education or
			 advanced workforce training programs; and; and
				(D)by adding at the end the following:
					
						(10)providing programs, including innovative
				programs, that assist youth in obtaining and maintaining safe and stable
				housing, and which may include programs with supportive services that continue
				after the youth complete the remainder of the
				programs.
						;
				and
				(2)by striking subsection (c) and inserting
			 the following:
				
					(c)In selecting among applicants for grants
				under subsection (a), the Secretary shall—
						(1)give priority to applicants who have
				experience working with runaway or homeless youth; and
						(2)ensure that the applicants selected—
							(A)represent diverse geographic regions of the
				United States; and
							(B)carry out projects that serve diverse
				populations of runaway or homeless
				youth.
							.
			6.Coordinating, training, research, and other
			 activitiesPart D of the
			 Runaway and Homeless Youth Act (42 U.S.C. 5714–21 et seq.) is amended by adding
			 at the end the following:
			
				345.Periodic estimate of incidence and
				prevalence of youth homelessness
					(a)Periodic estimateNot later than 2 years after the date of
				enactment of the Reconnecting Homeless Youth Act of 2008, and at 5-year
				intervals thereafter, the Secretary, in consultation with the United States
				Interagency Council on Homelessness, shall prepare and submit to the Committee
				on Education and Labor of the House of Representatives and the Committee on the
				Judiciary of the Senate, and make available to the public, a report—
						(1)by using the best quantitative and
				qualitative social science research methods available, containing an estimate
				of the incidence and prevalence of runaway and homeless individuals who are not
				less than 13 years of age but are less than 26 years of age; and
						(2)that includes with such estimate an
				assessment of the characteristics of such individuals.
						(b)ContentThe report required by subsection (a) shall
				include—
						(1)the results of conducting a survey of, and
				direct interviews with, a representative sample of runaway and homeless
				individuals who are not less than 13 years of age but are less than 26 years of
				age, to determine past and current—
							(A)socioeconomic characteristics of such
				individuals; and
							(B)barriers to such individuals
				obtaining—
								(i)safe, quality, and affordable
				housing;
								(ii)comprehensive and affordable health
				insurance and health services; and
								(iii)incomes, public benefits, supportive
				services, and connections to caring adults; and
								(2)such other information as the Secretary
				determines, in consultation with States, units of local government, and
				national nongovernmental organizations concerned with homelessness, may be
				useful.
						(c)ImplementationIf the Secretary enters into any contract
				with a non-Federal entity for purposes of carrying out subsection (a), such
				entity shall be a nongovernmental organization, or an individual, determined by
				the Secretary to have appropriate expertise in quantitative and qualitative
				social science
				research.
					.
		7.Sexual abuse prevention
			 programSection 351(b) of the
			 Runaway and Homeless Youth Act (42 U.S.C. 5714–41(b)) is amended by inserting
			 public and after priority to.
		8.Performance standardsPart F of the Runaway and Homeless Youth Act
			 (42 U.S.C. 5714a et seq.) is amended by inserting after section 386 the
			 following:
			
				386A.Performance standards
					(a)Establishment of performance
				standardsNot later than 1
				year after the date of enactment of the Reconnecting Homeless Youth Act of
				2008, the Secretary shall issue rules that specify performance standards for
				public and nonprofit private entities and agencies that receive grants under
				sections 311, 321, and 351.
					(b)ConsultationThe Secretary shall consult with
				representatives of public and nonprofit private entities and agencies that
				receive grants under this title, including statewide and regional nonprofit
				organizations (including combinations of such organizations) that receive
				grants under this title, and national nonprofit organizations concerned with
				youth homelessness, in developing the performance standards required by
				subsection (a).
					(c)Implementation of performance
				standardsThe Secretary shall
				integrate the performance standards into the processes of the Department of
				Health and Human Services for grantmaking, monitoring, and evaluation for
				programs under sections 311, 321, and
				351.
					.
		9.Government Accountability Office study and
			 report
			(a)Study
				(1)In generalThe Comptroller General of the United
			 States shall conduct a study, including making findings and recommendations,
			 relating to the processes for making grants under parts A, B, and E of the
			 Runaway and Homeless Youth Act (42 U.S.C. 5711 et seq., 5714–1 et seq.,
			 5714–41).
				(2)SubjectsIn particular, the Comptroller General
			 shall study—
					(A)the Secretary’s written responses to and
			 other communications with applicants who do not receive grants under part A, B,
			 or E of such Act, to determine if the information provided in the responses and
			 communications is conveyed clearly;
					(B)the content and structure of the grant
			 application documents, and of other associated documents (including grant
			 announcements), to determine if the requirements of the applications and other
			 associated documents are presented and structured in a way that gives an
			 applicant a clear understanding of the information that the applicant must
			 provide in each portion of an application to successfully complete it, and a
			 clear understanding of the terminology used throughout the application and
			 other associated documents;
					(C)the peer review process for applications
			 for the grants, including the selection of peer reviewers, the oversight of the
			 process by staff of the Department of Health and Human Services, and the extent
			 to which such staff make funding determinations based on the comments and
			 scores of the peer reviewers;
					(D)the typical timeframe, and the process and
			 responsibilities of such staff, for responding to applicants for the grants,
			 and the efforts made by such staff to communicate with the applicants when
			 funding decisions or funding for the grants is delayed, such as when funding is
			 delayed due to funding of a program through appropriations made under a
			 continuing resolution; and
					(E)the plans for implementation of, and the
			 implementation of, where practicable, the technical assistance and training
			 programs carried out under section 342 of the Runaway and Homeless Youth Act
			 (42 U.S.C. 5714–22), and the effect of such programs on the application process
			 for the grants.
					(b)ReportNot later than 1 year after the date of
			 enactment of this Act, the Comptroller General shall prepare and submit to the
			 Committee on Education and Labor of the House of Representatives and the
			 Committee on the Judiciary of the Senate a report containing the findings and
			 recommendations resulting from the study.
			10.Definitions
			(a)Homeless
			 youthSection 387(3) of the
			 Runaway and Homeless Youth Act (42 U.S.C. 5732a(3)) is amended—
				(1)in the matter preceding subparagraph (A),
			 by striking The and all that follows through
			 means and inserting The term homeless, used
			 with respect to a youth, means; and
				(2)in subparagraph (A)—
					(A)in clause (i)—
						(i)by striking not more than
			 each place it appears and inserting less than; and
						(ii)by inserting after age the
			 last place it appears the following: , or is less than a higher maximum
			 age if the State where the center is located has an applicable State or local
			 law (including a regulation) that permits such higher maximum age in compliance
			 with licensure requirements for child-and youth-serving facilities;
			 and
						(B)in clause (ii), by striking
			 age; and inserting the
			 following:
						
							age and
			 either—(I)less than 22 years of age; or
							(II)not less than 22 years of age, as of the
				expiration of the maximum period of stay permitted under section 322(a)(2) if
				such individual commences such stay before reaching 22 years of
				age;
							. 
					(b)Runaway youthSection 387 of the Runaway and Homeless
			 Youth Act (42 U.S.C. 5732a) is amended—
				(1)by redesignating paragraphs (4), (5), (6),
			 and (7) as paragraphs (5), (6), (7), and (8), respectively; and
				(2)by inserting after paragraph (3) the
			 following:
					
						(4)Runaway youthThe term runaway, used with
				respect to a youth, means an individual who is less than 18 years of age and
				who absents himself or herself from home or a place of legal residence without
				the permission of a parent or legal
				guardian.
						.
				11.Authorization of
			 appropriationsSection 388(a)
			 of the Runaway and Homeless Youth Act (42 U.S.C. 5751(a)) is amended—
			(1)in paragraph (1)—
				(A)by striking is authorized
			 and inserting are authorized;
				(B)by striking part E) $105,000,000 for
			 fiscal year 2004 and inserting section 345 and part E)
			 $140,000,000 for fiscal year 2009; and
				(C)by striking 2005, 2006, 2007, and
			 2008 and inserting 2010, 2011, 2012, and 2013;
				(2)in paragraph (3)—
				(A)by striking In and inserting
			 the following:
					
						(A)In generalIn
						;
				(B)by inserting (other than section
			 345) before the period; and
				(C)by adding at the end the following:
					
						(B)Periodic estimateThere are authorized to be appropriated to
				carry out section 345 such sums as may be necessary for fiscal years 2009,
				2010, 2011, 2012, and 2013.
						;
				and
				(3)in paragraph (4)—
				(A)by striking is authorized
			 and inserting are authorized; and
				(B)by striking such sums as may be
			 necessary for fiscal years 2004, 2005, 2006, 2007, and 2008 and
			 inserting $25,000,000 for fiscal year 2009 and such sums as may be
			 necessary for fiscal years 2010, 2011, 2012, and 2013.
				
	
		
			
			Speaker of the House of Representatives
		
		
			
			Vice President of the United States and President of the
			 Senate
		
	
